IN THE SUPREME COURT OF THE STATE OE DELAWARE

SCOTT D. TUCKER,‘ §
§ No. 442, 2015
Petitioner Below, §
Appellant, §
§
v. § Court Below—Family Court
§ of the State of Delaware,
KAREN A. TUCKER, § in and for New Castle County
§ File No. CN09-03371
Respondent Below, § Pet. No. 14-28515
Appellee. §

Submitted: November 4, 2015
Decided: November 10, 2015

0 R D E R

This 10lh day of November 2015, it appears to the Court that, on October 19,
2015, the Clerk issued a notice to appellant to show cause why this appeal should
not be dismissed for his failure to pay the required fees and his failure to ﬁle his
opening brief and appendix in this matter. The appellant failed to respond to the
notice to show cause within the required ten-day period; therefore, dismissal of this
action is deemed to be unapposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

 

l The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).